[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             Dec. 03, 2009
                              No. 09-13297                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 97-00099-CR-3-RV

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TODD DEWAYNE WILSON,
a.k.a. TT,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (December 3, 2009)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Randolph P. Murrell and Chet Kaufman, appointed counsel for Todd
Dewayne Wilson, have filed a motion to withdraw on appeal and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Because independent examination of the entire record reveals no arguable

issues of merit, counsels’ motion to withdraw is GRANTED, and the district

court’s denial of § 3582(c)(2) relief is AFFIRMED.




                                        2